                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

RAYMOND HAWKINS and ROBIN LUNG, )
individually and on behalf of all others ) Case No.: 1:19-cv-1062-TSB
similarly situated,                      )
                                         ) (Hon. Timothy S. Black)
                      Plaintiffs,        )
                                         )
        v.                               ) STIPULATED EXTENSION
                                         ) OF TIME TO ANSWER, MOVE
CINTAS CORPORATION, BOARD OF             ) OR OTHERWISE PLEAD
DIRECTORS OF CINTAS CORPORATION, )
SCOTT D. FARMER, INVESTMENT              )
POLICY COMMITTEE, and JOHN DOES 1- )
30,                                      )
                      Defendants.        )



       By agreement of the parties, and pursuant to S.D. Ohio Civ. R. 6.1, it is stipulated that

Defendants Cintas Corporation, the Board of Directors of Cintas Corporation, the Investment

Policy Committee, and Scott D. Farmer (collectively, “Defendants”), are granted an additional 21

days, up to and including March 10, 2020, to answer, move or otherwise plead in response to

Plaintiffs’ Complaint (Doc. 1). No prior stipulated extensions to the Defendants, together with this

stipulated extension, exceed a total of 21 days.
STIPULATED AND AGREED TO:



/s/ Michael J. Connick (via email authorization)       /s/ Jacob D. Rhode
Michael J. Connick (0046624), Trial Attorney           Jacob D. Rhode (0089636), Trial Attorney
MICHAEL J. CONNICK CO., LPA                            KEATING MUETHING & KLEKAMP PLL
301 Main Street, Suite H                               One E. 4th Street, Suite 1400
Zanesville, OH 43701                                   Cincinnati, OH 45202
Tel: (216) 924-2010                                    Tel: (513) 579-6400
mconnick@MJConnick.com                                 Fax: (513) 579-6457
                                                       jrhode@kmklaw.com
Mark K. Gyandoh (admitted pro hac vice)
CAPOZZI ADLER, P.C.                             Mark B. Blocker*
2933 North Front Street                         Chris K. Meyer*
Harrisburg, PA 17110                            Caroline A. Wong*
Telephone: (717) 233-4101                            *pro hac vice application pending
Facsimile: (717) 233-4103                       SIDLEY AUSTIN LLP
markg@capozziadler.com                          One South Dearborn St.
                                                Chicago, IL 60603
Attorneys for Plaintiffs and the Putative Class Tel: (312) 853-7000
                                                Fax: (312) 853-7036
                                                mblocker@sidley.com
                                                cmeyer@sidley.com
                                                caroline.wong@sidley.com

                                                       Attorneys for Defendants




                                                   2
                                     CERTIFICATE OF SERVICE

            I certify that on February 17, 2020, I filed the foregoing with the Clerk of Court using the

CM/ECF system, which will send notice to all counsel of record.



                                                          /s/ Jacob D. Rhode




9787109.1
